                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_________________________________________
                                              )
JOANNA WROTEN, individually and as a          )
parent and natural guardian of L.T., a minor, )
                                              )
       Plaintiff,                             )
                                              )              Civil Action No.
       v.                                     )              17-10008-FDS
                                              )
GLAXOSMITHKLINE LLC,                          )
                                              )
       Defendant.                             )
__________________________________________)


                                   ORDER OF DISMISSAL

SAYLOR, J.

       On October 17, 2018, this Court ordered plaintiff to show cause in writing on or before

October 31, 2018, why this case should not be dismissed for failure to comply with discovery

orders. Because plaintiff failed to show cause within that deadline, this action is hereby

DISMISSED without prejudice pursuant to Rule 37(b)(2)(A)(v).

So Ordered.


                                                     /s/ F. Dennis Saylor IV
                                                     F. Dennis Saylor IV
Dated: November 2, 2018                              United States District Judge




                                                 1
